Exhibit 99 PRESS RELEASE GE Reports 1Q ’10 Continuing EPS of $0.21; Revenues Total $36.6B for Quarter; GE Capital Earned $607MM with Pretax Earnings of $235MM 1Q 2010 Highlights (Continuing Operations Attributable to GE) • EPS of $0.21, down 19%; earnings of $2.3 billion, down 18% • Company revenues of $36.6 billion, down 5%; Industrial sales declined 2% • Losses, delinquencies and non-earning assets (ex. FAS 167) declined versus the prior quarter • Industrial cash flow from operations on track at $2.6 billion; $70 billion consolidated cash and equivalents • Industrial operating profit solid at 13.4%; ex. Olympics 14.7%, up 30 bps from 1Q ’09 • Total company orders of $17.1 billion, down 8%; total backlog steady at $174 billion • 2010 framework remains achievable with upside potential; we expect to grow earnings for the balance of 2010 FAIRFIELD, Conn. – April 16, 2010 – GE announced today first-quarter 2010 earnings from continuing operations (attributable to GE) of $2.3 billion, down 18% from the first quarter of 2009, or $0.21 per share.Revenues were $36.6 billion for the quarter, down 5% from a year ago, reflecting acceleration of GE Capital downsizing. “GE’s environment continued to improve in the first quarter of 2010,” GE Chairman and CEO Jeff Immelt said.“We saw encouraging economic signs, including increases in airline passenger miles and freight loadings, declines in receivables delinquencies, and growth in local advertising markets.Total company backlog of equipment and services held steady from the prior quarter at $174 billion. Our Healthcare and Oil & Gas businesses experienced solid orders growth and our equipment and services backlog remains strong. “Our business model is performing,” Immelt said. “We are expanding Industrial margins and realizing benefits from over two years of restructuring, while increasing investment in R&D to drive profitable organic growth. “We are very encouraged by GE Capital’s performance, earning $0.6 billion in the quarter,” Immelt said.“We are seeing solid signs of stabilization.Losses, delinquencies and non-earning assets (excluding the impact of FAS 167) declined in the quarter. At the same time, reserve coverage increased.We are originating new business at attractive margins and our funding costs have declined.GE Capital losses seem to have peaked. Commercial real estate continues to be challenging, but the risks are understood and we expect them to be manageable. We have strengthened the GE Capital franchise and are on track for solid earnings growth.” Excluding the impact of the Olympics, Industrial margins improved to 14.7%, up 30 bps from a year ago, reflecting good performances at Energy, Healthcare and Home & Business Solutions.The company grew R&D investment by 16% in the first quarter and has a pipeline of new products and services.Cash generated from Industrial operating activities totaled $2.6 billion in the quarter, on track for $13-$15 billion this year. At quarter-end, GE had $70 billion of consolidated cash. “Our 2010 framework remains achievable with potential for upside,” Immelt said.“We may evaluate additional restructuring that will improve our earnings power going forward.We will have substantial cash available for allocation and we expect to grow earnings and dividends in 2011 and beyond.” Positive items were offset by charges in the quarter.After-tax transaction gains of $0.02 per share were offset by $0.02 per share in after-tax restructuring and other charges. “We are leading a renewed GE,” Immelt said.“GE has leadership positions in Infrastructure and Financial Services.We are investing in new products, services and emerging markets. The company is positioned to deliver long-term shareowner value.” First-Quarter 2010 Financial Highlights: Earnings from continuing operations attributable to GE were $2.3 billion, down 18% from $2.9 billion in the first quarter of 2009. EPS from continuing operations was $0.21, down 19% from last year. Segment profit fell 16% compared with the first quarter of 2009, as 12% growth at Energy Infrastructure was more than offset by earnings declines of 41% at GE Capital, 18% at Technology Infrastructure and 49% at NBC Universal. Including the effect of discontinued operations, first-quarter net earnings attributable to GE were $1.9 billion ($0.17 per share attributable to common shareowners) in 2010 compared with $2.8 billion ($0.26 per share attributable to common shareowners) in the first quarter of 2009.During the first quarter, the company recorded incremental reserves related to the 2008 disposal of our GE Money Japan business, which is reflected in discontinued operations. Revenues decreased 5% to $36.6 billion. GE Capital Services’ (GECS) revenues fell 9% versus the first quarter of last year to $13.2 billion. Industrial sales were $23.5 billion, down 2% from the first quarter of 2009. Cash generated from Industrial operating activities in the first three months of 2010 totaled $2.6 billion, down 17% from $3.1 billion in the first quarter of last year. The accompanying tables include information integral to assessing the company’s financial position, operating performance and cash flow. GE will discuss preliminary first-quarter results on a Webcast at 8:30 a.m. ET today, available at www.ge.com/investors.Related charts will be posted there prior to the Webcast. *** GE (NYSE: GE) is a diversified infrastructure, finance and media company taking on the world’s toughest challenges. From aircraft engines and power generation to financial services,health care (2) solutions, and television programming, GE operates in more than 100 countries and employs about 300,000 people worldwide. For more information, visit the company's Web site at www.ge.com. Caution Concerning Forward-Looking Statements: This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of General Electric Capital Corporation’s (GECC) funding and on our ability to reduce GECC’s asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which GECC does business; the adequacy of our cash flow and earnings and other conditions which may affect our ability to maintain our quarterly dividend at the current level; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, energy generation, network television, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of proposed financial services regulation; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. Media Contact: Anne Eisele, 203.373.3061 (office); 203.522.9045 (mobile) anne.eisele@ge.com Investor Contact: Trevor Schauenberg, 203.373.2468 (office) trevor.schauenberg@ge.com (3) GENERAL ELECTRIC COMPANY Condensed Statement of Earnings Consolidated GE(a) Financial Services (GECS) Three months ended March 31 2010 2009 V % 2010 2009 V % 2010 2009 V % Revenues Sales of goods and services $ 23,673 $ 24,127 $ 23,509 $ 24,022 $ 281 $ 273 Other income 350 428 376 479 – – GECS earnings from continuing operations – – 539 979 – – GECS revenues from services 12,582 13,883 – – 12,890 14,184 Total revenues 36,605 38,438 (5) % 24,424 25,480 (4) % 13,171 14,457 (9) % Costs and expenses Cost of sales, operating and administrative expenses 26,607 27,403 20,900 21,373 5,998 6,353 Interest and other financial charges 4,161 5,327 343 376 3,938 5,121 Investment contracts, insurance losses and insurance annuity benefits 747 746 – – 787 773 Provision for losses on financing receivables 2,263 2,336 – – 2,263 2,336 Total costs and expenses 33,778 35,812 (6) % 21,243 21,749 (2) % 12,986 14,583 (11) % Earnings (loss) from continuing operations before income taxes 2,827 2,626 8 % 3,181 3,731 (15) % 185 (126 ) F Benefit (provision) for income taxes (431 ) 309 (788 ) (842 ) 357 1,151 Earnings from continuing operations 2,396 2,935 (18) % 2,393 2,889 (17) % 542 1,025 (47) % Loss from discontinued operations, net of taxes (390 ) (21 ) (390 ) (21 ) (387 ) (4 ) Net earnings 2,006 2,914 (31) % 2,003 2,868 (30) % 155 1,021 (85) % Less net earnings attributable to noncontrolling interests 61 85 58 39 3 46 Net earnings attributable to the Company 1,945 2,829 (31) % 1,945 2,829 (31) % 152 975 (84) % Preferred stock dividends declared (75 ) (75 ) (75 ) (75 ) – – Net earnings attributable to GE common shareowners $ 1,870 $ 2,754 (32) % $ 1,870 $ 2,754 (32) % $ 152 $ 975 (84) % Amounts attributable to the Company: Earnings from continuing operations $ 2,335 $ 2,850 (18) % $ 2,335 $ 2,850 (18) % $ 539 $ 979 (45) % Loss from discontinued operations, net of taxes (390 ) (21 ) (390 ) (21 ) (387 ) (4 ) Net earnings attributable to the Company $ 1,945 $ 2,829 (31) % $ 1,945 $ 2,829 (31) % $ 152 $ 975 (84) % Per-share amounts – earnings from continuing operations Diluted earnings per share $ 0.21 $ 0.26 (19) % Basic earnings per share $ 0.21 $ 0.26 (19) % Per-share amounts – net earnings Diluted earnings per share $ 0.17 $ 0.26 (35) % Basic earnings per share $ 0.17 $ 0.26 (35) % Total average equivalent shares Diluted shares 10,687 10,564 1 % Basic shares 10,671 10,564 1 % Dividends declared per share $ 0.10 $ 0.31 (68) % (a) Refers to the Industrial businesses of the Company including GECS on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars; unaudited. Supplemental consolidating data are shown for “GE” and “GECS.” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. See Note 1 to the 2009 consolidated financial statements at www.ge.com/ar2009 for further information about consolidation matters. (4) GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Three Months Ended March 31 (Dollars in millions) 2010 2009 V % Revenues Energy Infrastructure(a) $ 8,655 $ 9,082 (5 ) Technology Infrastructure(a) 8,659 9,523 (9 ) NBC Universal 4,320 3,524 23 GE Capital(a) 12,331 13,775 (10 ) Home & Business Solutions(a) 1,940 1,924 1 Total segment revenues 35,905 37,828 (5 ) Corporate items and eliminations 700 610 15 Consolidated revenues from continuing operations $ 36,605 $ 38,438 (5 ) Segment profit(b) Energy Infrastructure(a) $ 1,481 $ 1,318 12 Technology Infrastructure(a) 1,403 1,702 (18 ) NBC Universal 199 391 (49 ) GE Capital(a) 607 1,029 (41 ) Home & Business Solutions(a) 71 45 58 Total segment profit 3,761 4,485 (16 ) Corporate items and eliminations (295 ) (417 ) 29 GE interest and other financial charges (343 ) (376 ) 9 GE provision for income taxes (788 ) (842 ) 6 Earnings from continuing operations attributable to the Company 2,335 2,850 (18 ) Loss from discontinued operations, net of taxes, attributable to the Company (390 ) (21 ) U Consolidated net earnings attributable to the Company $ 1,945 $ 2,829 (31 ) (a) Effective January 1, 2010, we reorganized our segments. We have reclassified prior-period amounts to conform to the current-period’s presentation. (b) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations, earnings attributable to noncontrolling interests and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team.Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Energy Infrastructure, Technology Infrastructure, NBC Universal and Home & Business Solutions; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. (5) GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Additional Information Three Months Ended March 31 (Dollars in millions) 2010 2009 V % Energy Infrastructure Revenues $ 8,655 $ 9,082 (5 ) Segment profit $ 1,481 $ 1,318 12 Revenues Energy $ 7,205 $ 7,784 (7 ) Oil & Gas 1,593 1,543 3 Segment profit Energy $ 1,339 $ 1,196 12 Oil & Gas 191 179 7 Technology Infrastructure Revenues $ 8,659 $ 9,523 (9 ) Segment profit $ 1,403 $ 1,702 (18 ) Revenues Aviation $ 4,165 $ 4,817 (14 ) Healthcare 3,733 3,545 5 Transportation 766 1,171 (35 ) Segment profit Aviation $ 799 $ 1,080 (26 ) Healthcare 497 411 21 Transportation 115 217 (47 ) GE Capital Revenues $ 12,331 $ 13,775 (10 ) Segment profit $ 607 $ 1,029 (41 ) Revenues Commercial Lending and Leasing (CLL)(a) $ 4,594 $ 5,680 (19 ) Consumer(a) 4,964 4,712 5 Real Estate 944 975 (3 ) Energy Financial Services 791 644 23 GE Capital Aviation Services (GECAS)(a) 1,239 1,103 12 Segment profit CLL(a) $ 232 $ 238 (3 ) Consumer(a) 593 737 (20 ) Real Estate (403 ) (173 ) U Energy Financial Services 153 75 F GECAS(a) 317 261 21 (a) During the first quarter of 2009, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. (6) GENERAL ELECTRIC COMPANY Condensed Statement of Financial Position (Dollars in billions) Consolidated GE(a) Financial Services (GECS) Assets 3/31/10 12/31/09 3/31/10 12/31/09 3/31/10 12/31/09 Cash & marketable securities $ 111.2 $ 124.2 $ 10.3 $ 8.7 $ 101.6 $ 116.3 Receivables 15.5 16.5 9.4 9.8 – – Inventories 11.8 12.0 11.7 11.9 0.1 0.1 Financing receivables – net 349.2 329.2 – – 356.2 336.9 Property, plant & equipment – net 68.0 69.2 12.1 12.5 55.9 56.7 Investment in GECS – – 68.5 70.8 – – Goodwill & intangible assets 76.5 77.5 44.7 45.1 31.7 32.4 Other assets 110.4 117.6 17.4 17.0 98.7 106.2 Assets of businesses held for sale 33.7 34.1 32.8 34.0 0.9 0.1 Assets of discontinued operations 1.1 1.5 0.1 0.1 1.0 1.5 Total assets $ 777.4 $ 781.8 $ 207.0 $ 209.9 $ 646.1 $ 650.2 Liabilities and equity Borrowings and bank deposits $ 516.6 $ 510.2 $ 12.3 $ 12.2 $ 506.6 $ 500.3 Investment contracts, insurance liabilities and insurance annuity benefits 31.5 31.6 – – 32.0 32.0 Other liabilities 98.7 107.5 67.3 68.4 35.7 43.9 Liabilities of businesses held for sale 6.4 6.1 6.4 6.0 – 0.1 Liabilities of discontinued operations 1.2 1.3 0.2 0.2 1.1 1.1 GE shareowners’ equity 115.2 117.3 115.2 117.3 68.5 70.8 Noncontrolling interests 7.8 7.8 5.6 5.8 2.2 2.0 Total liabilities and equity $ 777.4 $ 781.8 $ 207.0 $ 209.9 $ 646.1 $ 650.2 (a) Refers to the Industrial businesses of the Company including GECS on an equity basis. March 31, 2010, information is unaudited.Supplemental consolidating data are shown for "GE" and "GECS." Transactions between GE and GECS have been eliminated from the "Consolidated" columns. See Note 1 to the 2009 consolidated financial statements at www.ge.com/ar2009 for further information about consolidation matters. (7) GENERAL ELECTRIC COMPANY Financial Measures That Supplement GAAP We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP financial measures supplement our GAAP disclosures and should not be considered an alternative to the GAAP measure. We have referred to cash generated from GE Industrial operating activities (Industrial CFOA) for the three months ended March 31, 2010, compared with the three months ended March 31, 2009, and Industrial operating profit percentage, excluding the effects of the Olympics for the three months ended March 31, 2010.
